EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Massey on 16 September 2021.

The application has been amended as follows: 

Please CANCEL claim 26.

Please amend claim 25 as follows:
“25. A method of electrochemical additive manufacturing of interconnection features each having multiple layers, comprising: 
obtaining a plate comprising one or more tiles, each tile of said one or more tiles comprising an electrical circuit, which comprises one or more electrical connection points, wherein said plate further comprises a conductive seed layer; 
electrically coupling said conductive seed layer to a power supply; 
placing a surface of said conductive seed layer in contact with an electrolyte solution; 
placing an anode array in contact with said electrolyte solution, wherein: 
	said anode array comprises a plurality of deposition anodes; and each deposition anode of said plurality of deposition anodes is configured to independently provide current that flows from said power supply through said deposition anode to said plate through said electrolyte solution, resulting in deposition of material onto said plate; 
aligning said plate and said anode array; and 
manufacturing each layer of the multiple layers of one or more of the -10-interconnection features, each electrically coupled to a corresponding electrical connection point of said one or more electrical connection points of the electrical circuit of said each tile, wherein said manufacturing said one or more interconnection features comprises controlling an amount of said current that flows from said each deposition anode to deposit said material onto said plate to form said one or more interconnection features, wherein the current that flows through each one of the plurality of deposition anodes is continuously variable from zero to a maximum value,
wherein: each layer of the multiple layers of at least a first one of the interconnection features is formed from deposition of material onto said plate via the current that flows through at least four adjacent ones of the plurality of deposition anodes; and 
the current that flows through a first two diagonally adjacent ones of the at least four adjacent ones of the plurality of deposition anodes alternates with the current that flows through a second two diagonally adjacent ones of the at least four adjacent ones of the plurality of deposition anodes.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or render obvious the cumulative limitations in whole of instant independent claims 1, 24, and 25.
The most relevant prior art is deemed to be previously cited art of record Wirth and Cohen, which independently and together fails to disclose using transformations in analyzing a feedback signal or flowing current between two diagonally adjacent anodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOUIS J RUFO/Primary Examiner, Art Unit 1795